            Case 2:19-cv-01593-KJM-KJN Document 21 Filed 07/01/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                    )       2:19-cv-01593-KJN
     MICHELLE A. HIGGINS,                             )
14                                                    )
                    Plaintiff,                        )
15                                                    )       STIPULATION AND ORDER TO REMAND
          vs.                                         )       PURSUANT TO SENTENCE FOUR OF 42
16   ANDREW SAUL,                                     )       U.S.C. § 405(G)
     Commissioner of Social Security,                 )
17                                                    )
                    Defendant.                        )
18                                                    )
                                                      )
19
20           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
21   with the approval of the Court, that the Commissioner has agreed to a voluntary remand of this
22   case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g).
23          Upon remand, the Appeals Council will direct the Administrative Law Judge to reassess
24   Plaintiff’s residual functional capacity and symptoms testimony and, as necessary, obtain
25   evidence from a vocational expert. The parties further request that the Clerk of the Court be
26   directed to enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
27   decision of the Commissioner.
28


                                                          1
           Case 2:19-cv-01593-KJM-KJN Document 21 Filed 07/01/20 Page 2 of 2



 1          As noted, this stipulation constitutes a remand under the fourth sentence of Section
 2   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 3
 4                                               Respectfully submitted,
 5
     Dated: June 26, 2020                        /s/ Robert Weems by Chantal R. Jenkins*
 6                                               *As authorized via email on June 26, 2020
                                                 Robert Weems
 7                                               Attorney for Plaintiff
 8
 9   Dated: June 26, 2020                        McGREGOR W. SCOTT
                                                 United States Attorney
10                                               DEBORAH LEE STACHEL
11                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
12
13                                        By:    /s/ Chantal R. Jenkins
14                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
15
16
17
                                                 ORDER
18
19
     APPROVED AND SO ORDERED:
20
     Dated: July 1, 2020
21
22
23
24
     /1593.higg
25
26
27
28


                                                     2
